Order entered April 29, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00130-CR

                          ROMAN JESSE MENDOZA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 26999-422

                                          ORDER
       Before the Court is the State’s motion to extend time to file its brief. We GRANT the

motion. We ORDER the State’s brief received April 18, 2014 filed as of the date of this order.


                                                     /s/   JIM MOSELEY
                                                           PRESIDING JUSTICE